DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the connect" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim is considered to recite “the connector”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Klavuhn et al. (US 2013/0216185 A1), cited in the IDS filed 5/11/21.
Re. Claim 4, Klavuhn et al. discloses an optical communication connector 200 wherein gender is changeable from male to female with the use of a tool 100 integrated into the connector 200 (i.e. integrated during manufacture of the connector 200) (Figs 4-9; [0010], [0021], [0023]-[0025]).
Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest an optical communication connector, comprising: an outer housing; a boot mechanically coupled to the outer housing; and a ferrule having retractable alignment pins that are actuable between an extended position and a retracted position, wherein in the extended position, the alignment pins are extended a first displacement from a front face of the ferrule, thereby female gender configuration such that secondary alignment pins of an oppositely gendered optical communication connector are engaged with the alignment pin cavities when the optical communication connector is mated with the oppositely gendered optical communication connector.
The most applicable prior art, including Ueda et al (US 6,530,696), Dainese Junior et al (2011/0229083), and Giebel et al (US 6,149,313), each cited in the IDS filed 5/11/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.
Dainese Junior et al (US 8,651,749) discloses a movable pin element which allows the retraction of the pins into the connector ferrule. While this shows the creation of a male connector, such as when the pins are extended from the ferrule, this does not show the creation of a female gender, since the pins are retracted so as to be nearly flush with the surface of the ferrule to allow the ferrule to be cleaned. When the pins are retracted, the connector is incapable of acting as a female connector to mechanically couple to a corresponding male element. This incapability to serve as a female connector also seen in Ueda et al (US 6,530,696). While gender selectable connectors are known in the prior art, such as Giebel et al (US 6,149,313) and Klavuhn et al. (US 2013/0216185 A1), the same relies on a removable pin element to convert the connector to a female gender. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/12/22